Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Clifford Clark, Appellant                               Appeal from the 102nd District Court of
                                                         Bowie County, Texas (Tr. Ct. No. 18F0805-
 No. 06-19-00023-CR          v.                          102). Opinion delivered by Justice Burgess,
                                                         Chief Justice Morriss and Justice Stevens
 The State of Texas, Appellee                            participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgments
of the court below. Therefore, we modify each of the trial court’s judgments of conviction for
harassment in a correctional or detention facility by deleting the phrase “Terms of Plea Bargain”
and by deleting the assessment of court costs. As modified, the judgments of the trial court are
affirmed.
       We note that the appellant, Clifford Clark, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED NOVEMBER 18, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk